PER CURIAM.
This is an appeal by the petitioner-husband from a final judgment of dissolution of marriage in which the trial court partitioned the marital residence, granted attorney’s fees to the wife’s counsel and set a supersedeas bond.
Appellant has raised four points on appeal challenging these various actions taken by the trial judge.
We have carefully considered each point in light of the record on appeal, the briefs, and arguments of counsel, and' have determined that no reversible error has been demonstrated.
The record shows that the marriage between the parties, each in their seventies, was of short duration (about four months). In our view, the court did not abuse its discretion in resolving the property rights of the couple or in setting a reasonable attorney’s fee.
Therefore, the judgment appealed is affirmed.
Affirmed.